                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

Lois Y. Rinehimer, as Trustee of the Edwin )
J. Rinehimer Trust - 1999,                 )
                                           )
              Plaintiff,                   )               No. 2:18-cv-00664-DCN
                                           )
              vs.                          )                       ORDER
                                           )
Transamerica Life Insurance Co.,           )
                                           )
              Defendant.                   )
                                           )

        This matter comes before the court on Transamerica Life Insurance Co.’s

(“Transamerica”) motion to dismiss, ECF No. 10. For the reasons set forth below, the

court grants the motion and dismisses the case.

                                     I. BACKGROUND

        This case arises from a dispute over an insurance policy between Transamerica

and Edwin Rinehimer (“Mr. Rinehimer”), the deceased husband of plaintiff Lois

Rinehimer (“Mrs. Rinehimer”). During his lifetime, Mr. Rinehimer established the

Edwin J. Rinehimer Trust (the “Trust”), of which Mrs. Rinehimer is the Trustee. In

2003, Mr. Rinehimer purchased a life insurance policy with Transamerica (the “Policy”),

naming the Trust as the beneficiary. In May of 2016, Transamerica informed the couple

that the premium on the policy would double. Mrs. Rinehimer argues that this raise in

the premium breached the Policy.

        In June of 2016, the Rinehimers chose to surrender the policy in exchange for its

net cash value (the “Surrender Agreement”). The Surrender Agreement reads: “I elect to

surrender the policy for its net cash value. It is agreed that the entire liability of the



                                               1
Company, except for payment of the net cash value, is hereby discharged and

terminated.” ECF No. 10, Ex. B. Mr. Rinehimer died on September 24, 2017, after

which Mrs. Rinehimer was named personal representative of Mr. Rinehimer’s estate.

        Mrs. Rinehimer originally filed this suit in the Charleston County Court of

Common Pleas, and on March 9, 2018, Transamerica removed the case. Mrs. Rinehimer

alleges that Transamerica breached its contract with Mr. Rinehimer, that this breach was

accompanied by a fraudulent act, and that Transamerica also breached the covenant of

good faith and fair dealing. She argues that, as a result of this breach, the Trust was

deprived of the $500,000 it would have received under the Policy had Mr. Rinehimer not

entered into the Surrender Agreement. On April 16, 2018, Transamerica filed a motion

to dismiss. ECF No. 10. Mrs. Rinehimer responded on May 30, 2018, ECF No. 13, and

Transamerica replied on June 13, 2018, ECF No. 23. The motion has been fully briefed

and is now ripe for the court’s review.

                                     II. STANDARD

   A.    Subject-Matter Jurisdiction

        A party challenging the court’s subject-matter jurisdiction over a pending action

may bring a motion to dismiss under Federal Rule of Civil Procedure 12(b)(1). Even

when a party does not move to dismiss on this ground, the court has the right and

obligation to ensure that it possesses subject-matter jurisdiction over every case that

comes before it. Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) (“When a requirement

goes to subject-matter jurisdiction, courts are obligated to consider sua sponte issues that

the parties have disclaimed or have not presented.”). When a federal court does not

possess subject-matter jurisdiction over a claim, it must sua sponte dismiss the claim. Id.



                                              2
    B. Failure to State a Claim

        A Rule 12(b)(6) motion for failure to state a claim upon which relief can be

granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588

F.3d 186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v.

Martin, 980 F. 2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . .

does not resolve contests surrounding the facts, the merits of a claim, or the applicability

of defenses.”). To be legally sufficient, a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A Rule 12(b)(6) motion should not be granted unless it appears certain that the

plaintiff can prove no set of facts that would support his claim and would entitle him to

relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When

considering a Rule 12(b)(6) motion, the court should accept all well-pleaded allegations

as true and should view the complaint in a light most favorable to the plaintiff.

Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir. 1999); Mylan Labs., Inc., 7 F.3d at

1134. “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id.

                                     III. DISCUSSION

        Transamerica asks the court to dismiss the case under Federal Rule of Civil

Procedure 12(b)(1), arguing that Mrs. Rinehimer lacks standing to bring the suit because:
                                               3
(1) the Policy terminated upon surrender; (2) through the surrender agreement, Mr.

Rinehimer discharged and terminated Transamerica from liability in exchange for the

Policy’s net cash value, thus extinguishing all claims including those Mrs. Rinehimer

now seeks to assert; and (3) as a non-contracting party, Mrs. Rinehimer is barred from

asserting her claims, which are all contract-based. ECF No. 10 at 2. Transamerica also

argues that it is entitled to dismissal under Rule 12(b)(6) because Transamerica did not

violate the Policy by raising the Rinehimers’ premium. Id. The court agrees with

Transamerica that the Surrender Agreement extinguished any claims that the Rinehimers

might have had under the Policy. As such, the court declines to address Transamerica’s

other grounds for dismissal.1

       The complaint brings a breach of contract claim, alleging that Transamerica

violated the Policy by raising the monthly premium. However, the court cannot even

consider this breach of contract claim and determine whether Transamerica violated the

Policy because Mr. Rinehimer surrendered any rights he had under the Policy by entering

into the Surrender Agreement. Mrs. Rinehimer claims that Mr. Rinehimer’s decision to

surrender the Policy was caused by Transamerica’s breach of the Policy. As such, she

asks the court to set aside the Surrender Agreement, reinstate the Policy, and find that

Transamerica must pay the full amount of life insurance owed under the Policy.

Although she does not phrase it as such, Mrs. Rinehimer’s argument sounds as though




1
        The parties also argue over whether Mrs. Rinehimer herself has standing to bring
this suit, as the Trustee of the Trust, which was the beneficiary of the Policy. However,
the court need not delve into this issue because it finds that Mr. Rinehimer, the owner of
the Policy, would not have been able to successfully bring this suit himself. If the
Surrender Agreement would preclude the owner of the Policy from bringing suit, then it
certainly prevents the beneficiary from bringing the suit as well.
                                             4
she is asking the court to “rescind” the Surrender Agreement because her husband was

fraudulently induced to entered into it. See Alderman v. Bivin, 106 S.E. 2d 385, 389

(S.C. 1958) (“A contract may be reformed or rescinded . . . under these circumstances . . .

where the mistake is not mutual, unilateral, and has been induced by the fraud, deceit,

misrepresentation, concealment, or imposition in any form of the party opposed in

interest to the reformation or recision . . . .”). Yet the court has not found any cases in

which courts have held that a party’s breach of one contract fraudulently induced the

other party to enter into a second contract, such that the second contract should be set

aside due to the breach of the first contract.

       The court has also not found, and Mrs. Rinehimer has not provided, any cases that

would support setting aside the Surrender Agreement here, where the insured knowingly

and willfully surrendered the insurance policy. Mrs. Rinehimer cites Babb v. Paul

Revere Life Insurance Co., 77 S.E.2d 267 (S.C. 1953), but the facts in Babb are readily

distinguishable from the current case. In Babb, the insurance company told the insured

that the policy was void and would have to be surrendered because the insured falsely

stated in his application for insurance that he did not have arthritis when he did in fact

suffer from arthritis. Yet the insured had never made this false statement in his

application. Thus, in Babb, the insurance company induced the insured to surrender the

policy, not by breaching the policy, as in the current case, but by lying to the insured

about material aspects of the policy. See also Outlaw v. Calhoun Life Ins. Co., 113

S.E.2d 817, 817–19 (S.C. 1960) (finding that the complaint stated a claim for relief by

alleging that the insurance company fraudulently procured the insured’s surrender of the

policy by “giving her the impression [ ] that by signing said final release and discharge,



                                                 5
she was giving a receipt for the full amount due under said policy, for the accidental

death of her insured son”); Myrtle Beach Commc’ns, Inc. v. Travelers Life & Annuity

Co., 2008 WL 11349888, at *1–3 (D.S.C. June 30, 2008) (declining summary judgment

because a jury could find that the parties had not actually intended to enter into a

surrender agreement).

       By contrast, Mrs. Rinehimer has not alleged that Transamerica misled her

husband in any way about the Surrender Agreement. Mr. Rinehimer willingly

surrendered the Policy due to increased premium payments, not a patently false

representation that induced termination of the policy. While Transamerica might have

indeed breached the Policy by raising the premiums, the time to bring a breach of

contract action would have been before Mr. Rinehimer entered into the Surrender

Agreement and surrendered any rights he had under the Policy. As the parties have not

presented the court with any case law that might warrant setting aside the Surrender

Agreement, the court finds that the Surrender Agreement precludes Mrs. Rinehimer from

bringing a breach of contract action based on the Policy.

                                   IV. CONCLUSION

       For the foregoing reasons, the court GRANTS the motion to dismiss.

       AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

March 28, 2019
Charleston, South Carolina
                                              6
